Citation Nr: 0936726	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  98-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pituitary adenoma, 
right eye blindness, and gait disturbance, to include on a 
direct incurrence basis or as secondary to service-connected 
residuals of a shrapnel wound to the right posterior auricle 
area, or as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, 
including service in the Republic of Vietnam.  He 
subsequently was a member of the New Jersey National Guard 
from 1970 to 1973, with periods of active duty for training 
(ACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
a September 2006 Board decision, the petition to reopen the 
previously denied claim of service connection for pituitary 
adenoma, right eye blindness, and gait disturbance was 
granted.  The reopened claim was then remanded for additional 
evidentiary development, to include the obtainment of 
appropriate examinations to determine the etiology of the 
conditions on appeal.  The Veteran failed, however, to report 
for scheduled VA examinations in February 2009. 

In May 2009 the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  38 C.F.R. § 
20.901(a) (2008).  The opinion, received in June 2009 has 
been associated with the other evidence in the claims file 
for consideration.  As required by statute and regulation, 
the Board provided the Veteran and his representative copies 
of this opinion and gave them time to respond to it with 
additional evidence or argument.  See 38 C.F.R. § 20.903 
(2008).  In September 2009, in response, the Veteran's 
representative submitted a statement in support of the 
Veteran's claims.  Thus, this case is ready for appellate 
consideration.


FINDINGS OF FACT

The Veteran's pituitary adenoma, right eye blindness, and 
gait disturbance, were not incurred in service, are not shown 
to be causally or etiologically related to service or any 
service-connected disability, and are not shown to have been 
caused by inservice herbicide exposure. 

CONCLUSIONS OF LAW

The criteria for service connection for the Veteran's 
pituitary adenoma, right eye blindness, and gait disturbance 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in February 2001, 
September 2005, and March 2007) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of all available service treatment and personnel 
records (STRs-SPRs), VA medical treatment records, private 
post-service medical treatment records, VA examinations, and 
statements and testimony from the Veteran, his wife, and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
malignant tumor or an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2008).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2008).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008)); see also Gilbert, supra.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Background and Analysis

It is the Veteran's contention that he sustained a shrapnel 
injury to the head, that he was hit by the wheel of an 
airplane, and that he was exposed to Agent Orange while in 
Vietnam.  He argues that his pituitary adenoma, right eye 
blindness, and gait disturbances are the result of these 
incidents of service.  

Initially, it is noted that the Veteran's STRs, for the most 
part, are unavailable.  Numerous attempts to obtain these 
records have been unsuccessful.  Some personnel records are 
available and have been reviewed.  The Board wishes to make 
it clear that it understands the Court has held that, in 
cases where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis below has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

As noted above, the Claimant's 1968-1970 STRs are not 
available and service department medical and personnel 
records concerning his service with the National Guard, 
including a report of medical examination in November 1975, 
do not show the presence of the claimed disorders.  The 
postservice VA and private medical records do not demonstrate 
the presence of pituitary adenoma, right eye blindness, and 
gait disturbance until around 1990, and do not link these 
conditions to an incident of service.  While the SPRs show 
that the Veteran had Vietnam Service, and he is presumed to 
have been exposed to Agent Orange under 38 C.F.R. § 
3.307(a)(6), the medical records do not demonstrate a disease 
specific to exposure to Agent Orange listed in 38 C.F.R. § 
3.309(e) (2008).

Since there is no competent evidence linking the pituitary 
adenoma, right eye blindness, and gait disturbance, found 
many years after service, to any incident of service, the 
claims for service connection on a direct basis are denied.  
Nor is the nexus requirement for these conditions satisfied 
by regulatory presumption.  Traut v. Brown, 6 Vet. App. 495 
(1994).  

In further discussion, it is noted that a private report from 
H.J.G., M.D., dated in December 1992 notes that the Veteran 
was exposed to Agent Orange and that a comrade of the Veteran 
died as a result of exposure to Agent Orange, but this 
medical evidence does not link the Veteran's medical 
conditions to exposure to Agent Orange.  Statements from the 
early 1990s Veteran, and testimony in 1993 from him and his 
wife indicate that the Veteran had pituitary adenoma, right 
eye blindness, and gait disturbance around 1990 and that they 
believe these conditions are due to injuries in service or 
exposure to Agent Orange, but this lay evidence is 
insufficient to support claims of medical causation.  Jones 
v. Brown, 7 Vet. App. 134 (1994).  Nor are the statements 
from the widow of a comrade of the Veteran, and from 
acquaintances and National Guard comrades of the Veteran 
reporting that he often complained of problems related to 
incidents of service, sufficient to demonstrate the presence 
of a chronic medical disorder in service or to support claims 
based on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes, however, that in a May 2000 VA examination 
report, it was noted that after reviewing the claims file and 
examining the Veteran, the VA psychiatric examiner wrote that 
Axis III "would indicate his blindness as well as his 
seizure disorder which is secondary to a military related 
injury."  The Board determined that this evidence indicated 
a possible link between the Veteran's current disorder and 
his military service, specifically, the head injury that the 
Veteran claimed to have sustained from a shrapnel wound.  
Thus, in September 2006, the Board remanded the claim for 
additional VA examination regarding etiology of the claimed 
conditions.  Review of the record reflects, however, that the 
Veteran failed to report for these exams.  

In May 2009, the Board requested an expert VHA opinion 
regarding etiology of the Veteran's pituitary adenoma, right 
eye blindness, and gait disturbance.  The expert's June 2009 
response is of record.  He reviewed the claims file.  The 
physician, a professor Neurology at a university in Florida, 
found that the Veteran's pituitary adenoma, right eye 
blindness, and gait disturbance were unrelated to military 
service, to include any incident incurred therein.  
Specifically, he stated that the pituitary adenoma was 
"clearly unrelated" to any traumatic event or service 
injury.  He added that the pituitary adenoma was responsible 
for the bitemporal visual field loss, but not necessarily 
right eye blindness.  If there was indeed monocular (right 
eye) visual impairment, it is not likely related to the 
pituitary adenoma.  The gait disturbances were very poorly 
documented, and he saw no evidence that such was neurologic.  
Finally, he added that the shrapnel wounds did not appear to 
be in the head (as evidenced by normal CTs), so it was very 
unlikely that this had anything to do with the pituitary 
adenoma and its consequences.  The records alluded to 
shrapnel in the right auricle area, but he was unable to 
figure out what was meant by auricle nor find this documented 
by imaging.  

The Board finds that the 2009 specialist's report, with the 
opinion as summarized above, is the evidence most probative 
to the etiology of the Veteran's pituitary adenoma, right eye 
blindness, and gait disturbance.  The opinion is based on a 
review of the Veteran's claims file.  Thus, it takes into 
account the medical evidence in favor and against the 
Veteran's claim, and makes references to specific physical 
findings set forth throughout the medical record.  This 
latter fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.

Since there is no competent evidence linking the Veteran's 
pituitary adenoma, right eye blindness, and gait disturbance 
to an incident of service, including a shrapnel injury to the 
head, an airplane accident, and/or exposure to Agent Orange, 
the criteria for establishment of service connection are not 
met, and the claims are denied.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

As to the representative's September 2009 assertion that the 
examiner's 2009 opinions are inconclusive and additional 
opinion should be obtained, the Board first notes that when 
evaluating these opinions, the Board analyzes the credibility 
and probative value of the evidence, accounts for evidence 
which it finds to be persuasive or unpersuasive, and provides 
reasons for rejecting any evidence favorable to the Veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert, supra.  In this 
case, the Board finds that the June 2009 VHA report, which 
included review of the entire claims file, provides the 
necessary medical opinions and additional review of the 
record for another opinion is unnecessary.  38 C.F.R. § 
3.159(c)(4) (2008).  


ORDER

Entitlement to service connection for pituitary adenoma, 
right eye blindness, and gait disturbance is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


